Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 19, 2014

The Court of Appeals hereby passes the following order:

A15D0175. KYJUANE L. CHATMAN v. THE STATE.

      In 2004, Chatman was convicted of rape, aggravated sodomy, kidnapping, and
false imprisonment. The trial court imposed life sentences on the rape and aggravated
sodomy counts, twenty years for kidnapping, and ten years for false imprisonment.1
The trial court ordered that all of the sentences were to run concurrently. We affirmed
Chatman’s convictions on appeal. See Chatman v. State, 283 Ga. App. 673 (642 SE2d
361) (2007). In October 2014, Chatman filed a motion to modify his sentence,
arguing that the state did not give notice of its intent to sentence him as a recidivist.
The trial court denied the motion and this application followed.
      An appeal lies from the denial of a motion to correct a void sentence when the
defendant raises a colorable claim that the sentence is, in fact, void or illegal. See
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Under Georgia law,
a sentence is void if the court imposes punishment that the law does not allow. A
sentence that falls within the prescribed statutory limits, however, is legally
authorized and is not subject to review by this Court.” (Punctuation and citation
omitted.) Few v. State, 311 Ga. App. 608 (716 SE2d 644) (2011). Under OCGA § 16-
6-1 (b), a person convicted of rape, whether or not he is a recidivist, may be punished
by “imprisonment for life without parole, by imprisonment for life, or by a split
sentence that is a term of imprisonment for not less than 25 years and not exceeding
life imprisonment, followed by probation.”


      1
       Chatman also pled guilty to marijuana possession for which he received a
sentence of 12 months.
      Because Chatman’s sentence was within prescribed statutory limits, he has not
raised a colorable void sentence claim. Accordingly, we lack jurisdiction to review
his claim. His application, therefore, is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           12/19/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.